SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (this “Agreement”) dated as of July 21,
2006, is entered into by and between Plaintiff JAMES KEHOE and Plaintiffs
TIMOTHY NEILSEN and TIMOTHY G. MARTIN (the “Named Plaintiffs”), individually and
as representatives of the “Plaintiff Class” (as defined herein), and FIDELITY
FEDERAL BANK & TRUST (the “Bank”), subject to approval by the Court (as defined
herein). The Named Plaintiffs, the Bank and the Plaintiff Class are collectively
referred to as the “Parties.”

RECITALS:

WHEREAS, the Named Plaintiffs filed actions which are currently pending in the
United States District Court for the Southern District of Florida (the “Court”),
entitled Kehoe v. Fidelity Federal Bank and Trust, Case
No. 03-80593-CIV-HURLEY/LYNCH (S.D. Fla.), and Nielsen v. Fidelity Federal Bank
and Trust, Case No. 06-80557-CIV-HURLEY/HOPKINS (S.D. Fla.) (collectively, the
“Litigation”).

WHEREAS, the Named Plaintiffs have asserted claims for violations of the
Driver’s Privacy Protection Act (“DPPA”), 18 U.S.C. §§ 2721-2725, seeking
damages and injunctive relief, on their own behalf and on behalf of a class of
persons similarly situated, as a result of the Bank’s allegedly obtaining,
disclosing, or using for unauthorized purposes certain personal information of
the Plaintiff Class contained in their motor vehicle driving records maintained
with the State of Florida Department of Highway Safety and Motor Vehicles.

WHEREAS, Counsel for the Named Plaintiffs and the Plaintiff Class (“Plaintiffs’
Counsel”) have conducted a thorough investigation of the facts relating to the
claims alleged and the underlying events and transactions in the Litigation,
including reviewing documents through class certification discovery and taking
discovery, including both written discovery and depositions. Plaintiffs’ Counsel
has also made a thorough study of the legal principles applicable to the claims
asserted against the Bank.

 

1



--------------------------------------------------------------------------------

WHEREAS, Plaintiffs’ Counsel and the Bank’s Counsel (as defined herein) have
engaged in extensive arm’s length negotiations concerning the settlement of the
claims asserted in the Litigation.

WHEREAS, the Named Plaintiffs and Plaintiffs’ Counsel have concluded, based upon
the aforementioned investigation, study, negotiations and discovery taken, and
taking into account the sharply contested issues involved, the expense and time
necessary to prosecute the Litigation through trial and additional appeals, the
risks and costs of further prosecution of the Litigation, the uncertainties of
complex litigation, and the substantial benefits to be received pursuant to this
Agreement, that a settlement with the Bank on the terms set forth herein is
fair, just, equitable, reasonable, adequate and in the best interests of the
Named Plaintiffs and the Plaintiff Class. The Named Plaintiffs and Plaintiffs’
Counsel have thus agreed to settle this Litigation with the Bank on the terms
set forth herein.

WHEREAS, the Bank’s parent, Fidelity Bankshares, Inc., has negotiated to be
acquired by National City Corporation, and this settlement is contingent on the
successful completion of that acquisition.

WHEREAS, the Bank denies each of the claims asserted against it in the
Litigation and denies any and all liability. The Bank nevertheless desires to
settle the Litigation and the claims asserted in the Litigation, on the terms
and conditions set forth herein, for the purpose of avoiding the burden,
expense, and uncertainty of continuing litigation, and for the purpose of
putting to rest the controversies engendered by the Litigation.

 

2



--------------------------------------------------------------------------------

AGREEMENT:

NOW THEREFORE, intending to be legally bound and acknowledging the sufficiency
of the consideration and undertakings set forth below, the Parties agree,
subject to the approval of the Court, and the provisions contained herein, that
the Litigation and the Settled Claims against the Released Persons (all as
defined herein) are finally and fully compromised and settled and the Litigation
shall be dismissed with prejudice as follows:

Section 1. Denial of Liability; No Admissions

The Parties enter into this Agreement to resolve the dispute that has arisen
among them and to avoid the burden, expense, and risk of litigation. In entering
into this Agreement, the Bank does not admit, and specifically denies, that it
has breached any contract, violated or breached any duty, or engaged in fraud,
misrepresentation, or deception, or violated any federal, state, or local law,
any regulations or guidelines promulgated pursuant to those laws, or any other
applicable laws, regulations, guidelines, or any other legal requirements.
Neither this Agreement, nor any of its terms or provisions, nor any of the
negotiations connected therewith or relating thereto, shall be construed as an
admission or concession by the Bank of any such violations or failures to comply
with any applicable law, regulation, guideline or any other legal requirements.
Except as necessary in a proceeding to enforce the terms of this Agreement, this
Agreement and its terms and provisions shall not be offered or received as
evidence in any action or proceeding to establish any liability or admission on
the part of the Bank or to establish the existence of any condition constituting
a violation of or non-compliance with any applicable law, regulation, guideline
or any other legal requirements.

 

3



--------------------------------------------------------------------------------

Section 2. Definitions

As used in this Agreement, the following terms shall be defined as set forth
below:

 

  2.0 Administrative Expenses. “Administrative Expenses” shall mean any and all
costs of administering this settlement, including, but not limited to, amounts
paid to the Settlement Administrator, costs of printing, mailing, and publishing
notice to the Class Members.

 

  2.1 Bank’s Counsel. “Bank’s Counsel” shall mean L. Louis Mrachek, Esq., Page,
Mrachek, Fitzgerald & Rose, P.A., and the attorneys practicing law therein.

 

  2.2 Class Action Complaints. “Class Action Complaints” means the complaints
filed in the Litigation by Named Plaintiffs as named representatives on behalf
of themselves individually and a plaintiff class on or about July 1, 2003 and
June 9, 2006.

 

  2.3 Claimant. “Claimant” shall mean any Class Member who completes, signs and
submits a Claim Form.

 

  2.4 Claim Form. “Claim Form” means the Claim Form substantially in the form
attached hereto as Exhibit B and made a part hereof.

 

  2.5 Class Member. “Class Member” shall mean any member of the Plaintiff Class
(as defined herein).

 

  2.6 Class Notice. “Class Notice” shall mean the Notice of Class Action
Settlement substantially in the form attached hereto as Exhibit A and made a
part hereof.

 

  2.7 [Reserved]

 

  2.8 Deadline. “Deadline” shall mean the date set forth in the Class Notice by
which a Claim Form must be postmarked to be considered timely, which shall be no
later than 90 days after the Claim Form is mailed to the potential Class Members
by the Settlement Administrator.

 

4



--------------------------------------------------------------------------------

  2.9 DHSMV. “DHSMV” shall mean the State of Florida Department of Highway
Safety and Motor Vehicles.

 

  2.10 Effective Date. The “Effective Date” of this Agreement shall mean the
date upon which all of the conditions set forth in Section 13 have been
satisfied; provided, however, that the Bank has not exercised its right of
rescission under Section 10(b).

 

  2.11 Final Order and Judgment. “Final Order and Judgment” shall mean an Order
of Court and Judgment finally approving this Agreement and the settlement
provided herein, under Rule 23 of the Federal Rules of Civil Procedure,
substantially in the form attached hereto as Exhibit C and made a part hereof.

 

  2.12 Plaintiff Class. The “Plaintiff Class” shall have the meaning set forth
in Section 3 hereof.

 

  2.13 Plaintiffs’ Counsel. “Plaintiffs’ Counsel” means, collectively, Roger
Slade, Esq., Pathman Lewis LLP and the attorneys practicing law therein; Paul J.
Geller, Esq., Lerach Coughlin Stoia Geller Rudman & Robbins LLP and the
attorneys practicing law therein; Tod Aronovitz, Esq., Aronovitz Trial Lawyers
and the attorneys practicing law therein; and John A. Yanchunis, Esq., James
Hoyer Newcomer & Smiljanich, P.A. and the attorneys practicing law therein.

 

  2.14 Preliminary Approval Order. “Preliminary Approval Order” shall mean an
Order of Court preliminarily or conditionally approving this Agreement and the
settlement provided herein, under Rule 23 of the Federal Rules of Civil
Procedure, substantially in the form attached hereto as Exhibit D and made a
part hereof.

 

5



--------------------------------------------------------------------------------

  2.15 Released Persons. “Released Persons” shall mean the Bank and all of its
affiliated, subsidiary, and parent companies (and any other subsidiaries
thereof), and any other entity or person controlling, or controlled by, such an
entity, doing business in their own names, and doing business under any other
names, and each of their respective officers, directors, partners, insurers,
employees, associates, trustees, agents, contractors (including, inter alia, The
Bureau, Inc.), accountants, attorneys (including any consultants hired by
counsel), predecessors, successors, and assigns.

 

  2.16 Settled Claims. “Settled Claims” means and includes any and all claims,
demands, actions, causes of action, rights, offsets, suits, damages, liquidated
damages, punitive damages, lawsuits, liens, losses or liabilities of any kind
whatsoever, in law or in equity, including monetary, injunctive or declaratory
relief, whether known or unknown, alleged or not alleged in the Litigation,
suspected or unsuspected, contingent or vested, accrued or not accrued,
liquidated or unliquidated, matured or unmatured, which the Named Plaintiffs or
any member of the Plaintiff Class has had, now has, or may have in the future
which were or could have been raised in the Litigation or arising out of or
relating in any way to the data the DHSMV provided to the Bank between May 1,
2000 and September 30, 2003, including but not limited to, any and all claims
for alleged obtainment, use, representation, misrepresentation, disclosure,
incorrect disclosure, failure to disclose, acts (legal or illegal), omission,
failure to act with due care, deception, act of unconscionability, act of
illegality, unfair business practices, breach of contract, unfulfilled promise,
breach of warranty or fiduciary duty, conspiracy, or violation of any consumer
protection statute, any applicable state unfair trade practice statute, any
applicable federal, state or local privacy law (including without limitation the
DPPA) or any other body of case or statutory or

 

6



--------------------------------------------------------------------------------

common law, federal or state, arising out of or relating in any way to the Class
Action Complaints or the facts and circumstances giving rise thereto, including
all claims for general, compensatory, actual, special, liquidated, indirect,
incidental, consequential or punitive damages, as well as any and all penalties,
attorneys’ fees, interest and costs of suit.

 

  2.17 Settlement Administrator. “Settlement Administrator” means RSM McGladery
or such other settlement administrator designated by the Bank and approved by
Named Plaintiffs, such approval not to be unreasonably withheld, delayed or
conditioned.

 

  2.18 Timely and Documented Claim. “Timely and Documented Claim” shall mean a
Claim Form submitted by a Class Member (i) signed and submitted under penalty of
perjury; (ii) providing all requested information; and (iii) that is received by
the Settlement Administrator with a postmark of on or before the Deadline.

Section 3. Certification Of Plaintiff Class

For settlement purposes only upon the express terms and conditions set forth in
this Agreement, the Parties agree that a class may be certified in this
Litigation as provided in this Section 3. The Parties will jointly request that
the Court certify a class (referred to herein as the “Plaintiff Class”) defined
as follows:

a. All natural persons who meet all of the following criteria:

 

  (i) whose personal information was provided by the DHSMV to the Bank in
between May 1, 2000 and September 30, 2003;

 

  (ii) who are not and have not been employed by the Bank or any of its
subsidiaries, parents (or their subsidiaries) or affiliates at any time since
May 1, 2000; and

 

7



--------------------------------------------------------------------------------

  (iii) who are not members of the federal judiciary or within the third degree
of relationship to a member of the federal judiciary, or the spouses of such
persons.

b. If this Agreement is not approved by the Court pursuant to the Final Order
and Judgment, this Agreement, the conditional class certification provided
herein, the settlement provided herein (including any modifications made with
the consent of the Parties), and any action taken or to be taken in connection
therewith shall be terminated and shall become null and void and have no further
force or effect, the Preliminary Approval Order shall be vacated without
prejudice to the right of any of the Parties to seek or oppose the certification
of a plaintiff class (including by way of objection to the definition and
members of said class), the Parties shall be restored to their respective
positions existing prior to the execution of this Agreement, and the Parties’
rights and obligations with respect to the use of this Agreement and the
settlement contemplated hereby will be subject to Section 19(n) hereof.

Section 4. Settlement Consideration to Plaintiff Class; Administration of
Settlement

a. Subject to Section 4(b) hereof, each Claimant who submits a Timely and
Documented Claim under this Agreement (and who has not timely opted out as
provided in Section 10(a) hereof) (“Responding Person”), and who is confirmed by
the Settlement Administrator to be a Class Member, shall receive a single
payment of not more than $160, regardless of the number of times that a Class
Member may have appeared within the data received by the Bank from the DHSMV
between May 1, 2000 and September 30, 2003.

b. In no event shall the Bank be required to pay more than Fifty Million U.S.
Dollars ($50,000,000.00) (the “Maximum Amount”) in the aggregate in respect of
the sum of (1) all amounts paid to Claimants under Section 4(a) hereof, (2) all
amounts paid to the Named Plaintiffs under Section 6(b) hereof, (3) all
Administrative Expenses necessary to implement this agreement, and (4) the
Maximum Attorneys’ Fees (as defined at Section 6(a) herein). In the

 

8



--------------------------------------------------------------------------------

event that the Settlement Administrator determines that the aggregate amount
proposed to be received by all Claimants under Sections 4(a) plus the amounts
paid to the Named Plaintiffs under Section 6(b), the Administrative Expenses,
and the Maximum Attorneys’ Fees would exceed the Maximum Amount, then each
Claimant shall not receive $160 and shall instead receive an amount equal to his
or her pro rata share (based on the number of Claimants who have submitted
Timely and Documented Claims) of the following difference: the Maximum Amount
less the amounts paid under Section 6(b), all Administrative Expenses, and the
Maximum Attorneys’ Fees.

c. The Settlement Administrator shall be responsible for administering the
settlement provided in this Agreement and for giving individual notice to all
potential members of the Plaintiff Class as required by Section 15. The cost for
the Bank to retain the Settlement Administrator to perform all tasks assigned to
it under the terms of this Agreement shall be included under the Administrative
Expenses defined in Section 2.0 hereof.

d. The settlement compensation set forth in Section 4(a) will be distributed by
the Settlement Administrator within ninety (90) days after the Effective Date
(as defined in Section 13). Such deadline for distributing the settlement
compensation shall be referred to as the “Payment Deadline.”

e. Any Class Member who does not submit a Timely and Documented Claim shall not
be entitled to the compensation identified in Section 4(a) and, notwithstanding
the release and dismissal of Settled Claims, the Bank shall not be required to
make any payment to any Class Member who does not return a Timely and Documented
Claim.

f. [Reserved]

g. Plaintiffs’ Counsel or the Bank, at their own expense, shall have the right
to verify the accuracy of any determination made by the Settlement Administrator
as to the eligibility of a

 

9



--------------------------------------------------------------------------------

particular Responding Person to compensation hereunder and/or the amount of that
compensation. The right to verify the accuracy of any determination made by the
Settlement Administrator as to the eligibility of a particular Responding Person
to compensation and the amount of that payment shall terminate on the fifth
business day prior to the Payment Deadline. If the Bank determines that a
submitted Claim Form is inaccurate, it will so advise the Settlement
Administrator and Plaintiffs’ Counsel in writing, and the Settlement
Administrator shall not pay the applicable Responding Person at that point in
time and shall follow the procedure set forth in Section 4(h) below.

h. The Settlement Administrator shall disallow any Claim Form that is not
completed in full or signed by the Claimant. Further, the Settlement
Administrator shall disallow any Claim Form if the Claimant is not listed on the
data provided by Plaintiffs’ Counsel to the Settlement Administrator. If any
Claim Form submitted by a Responding Person is disallowed in whole or in part
for failure to satisfy the requirements enumerated herein or in the Claim Form
or because the Bank has advised the Settlement Administrator that such Claim
Form is inaccurate, or because the Claimant is not listed on the data provided
by Plaintiffs’ Counsel to the Settlement Administrator, the Settlement
Administrator shall request the Responding Person to cure such defects in the
Claim Form or to submit such supporting documents as may be necessary to verify
the accuracy and completeness of the claim by such Responding Person (“Request
to Cure”). The Settlement Administrator shall mail all Requests to Cure at least
sixty (60) days prior to the Payment Deadline. A Responding Person shall have
thirty (30) days after mailing of such Request to Cure to respond to the Request
to Cure or to explain why substantial compliance with the Request to Cure cannot
be made. Any such response must actually be received by the Settlement
Administrator within such thirty (30) day period. Failure to respond to such
Request to Cure within thirty (30) days of mailing shall constitute consent on
the part of such Responding Person to disallowance of the claim or to such part
of the claim to which the Request to Cure relates. If after receipt of a
Responding Person’s response to a Request to Cure,

 

10



--------------------------------------------------------------------------------

the Settlement Administrator determines that a submitted claim should still be
disallowed, is inaccurate or conflicts with the Bank’s records, in whole or in
part, then, no later than ten (10) days prior to the Payment Deadline, the
Settlement Administrator shall notify such Responding Person by first class mail
(with a copy to Plaintiffs’ Counsel) (a) that the claim has been finally
disallowed in whole or in part; and (b) of the reason or reasons for such
disallowance (the “Notice of Disallowance”). If Plaintiffs’ Counsel, the Bank or
a Responding Person contests the Settlement Administrator’s determination, the
contesting party shall submit the matter to the Court for summary and
non-appealable resolution of the matter.

Section 5. Additional Duties of Settlement Administrator

In addition to the tasks set forth in other Sections of this Agreement, the
Settlement Administrator will also:

a. coordinate, inform and communicate orally and in writing with counsel for the
Parties matters concerning mailing of notices, information received from the
Class Members and responses thereto, and provisions of monetary relief to the
Claimants;

b. prepare, process and mail the Class Notice, Claim Form and settlement checks
to potential Class Members and Claimants;

c. establish a toll-free number to provide information to Class Members about
the background of the Litigation, the proposed settlement, the Class Notice, the
Claim Form, and procedures for obtaining monetary relief;

d. receive, respond to and maintain any written or electronic correspondence
from Class Members or Claimants correspondence regarding requests for exclusion,
intervention, objections and inquiries relating to the settlement, and
maintaining records of responses thereto;

e. prepare affidavits, certifications and/or provide testimony at the hearing in
connection with the entry of the Final Order and Judgment; and

 

11



--------------------------------------------------------------------------------

f. maintain the records above and all information provided to the Settlement
Administrator in connection with this settlement, including cancelled checks, in
a confidential, safe location, with monitored and restricted access for seven
(7) years after the Effective Date of this settlement. Thereafter, the records
shall be destroyed.

Section 6. Attorneys’ Fees and Costs; Named Plaintiffs’ Consideration

a. Within 10 days after the Effective Date of this Agreement, the Bank shall pay
to Plaintiffs’ Counsel: (1) the lesser of (i) the amount of attorneys’ fees
awarded by the Court to Plaintiffs’ Counsel or (ii) $10,000,000, plus (2) the
amount of costs awarded by the Court, not to exceed $120,000, (such sum defined
as the “Maximum Attorneys’ Fees”). The Bank will not object to Plaintiffs’
Counsel applying to the Court for, and receiving, an award of attorneys’ fees in
an amount not to exceed $10,000,000. The Bank will not object to Plaintiffs’
Counsel applying to the Court for, and receiving, an award of reasonable out-of
pocket litigation expenses that it can demonstrate to the Court, not to exceed
$120,000. Subject to the ceilings set forth in this subsection, the Bank shall
support Plaintiffs’ Counsel’s claim for attorneys’ fees and costs and
acknowledges that such amounts are reasonable and appropriate. Plaintiffs’
Counsel shall provide wire instructions in writing to the Bank’s Counsel within
3 days after the Effective Date to transmit the fees. Plaintiffs’ Counsel
represent that they did not begin discussions on the subject of their fees and
costs until after the Parties had reached a tentative oral agreement, subject to
agreement on all terms in writing, on all relief for the Plaintiff Class under
the settlement provided herein.

b. Within 10 days after the Effective Date of this Agreement, the Bank shall pay
no more than: $10,000 to Plaintiff James Kehoe, $3,000 to Plaintiff Timothy
Neilsen, and $3,000 to Plaintiff Timothy G. Martin, or such lesser amounts
awarded by the Court, as an incentive award for their participation as class
representatives in the Litigation. No later than 30 days prior to the Effective
Date of this Agreement, each Named Plaintiff shall complete a W-9 form and
provide the completed form to the Bank’s Counsel or the Settlement
Administrator. Payment for the Named Plaintiffs’ incentive award shall be
remitted to Roger Slade, Esq., on behalf of James Kehoe, and to Paul Geller,
Esq., on behalf of Timothy Neilsen and Timothy G. Martin.

 

12



--------------------------------------------------------------------------------

c. The effectiveness of this Agreement shall not be conditioned upon or delayed
by the Court’s failure to approve the payments described in Sections 6(a) and
6(b) above. Except as provided in Section 6(a), each party shall bear its own
attorneys’ fees, costs, and expenses incurred in the prosecution, defense, or
settlement of the Litigation and, specifically, without limitation, the Bank
shall bear no court costs. The Named Plaintiffs and Plaintiffs’ Counsel shall
not seek any further award of attorneys’ fees, costs or expenses in the
Litigation from any sums to be paid to members of the Plaintiff Class.

Section 7. Releases

a. On the Effective Date, in exchange for the Bank’s agreement to make available
the settlement compensation for distribution pursuant to the terms and
conditions of this Agreement, to enter into certain injunctive relief, and for
other good and valuable consideration, the Named Plaintiffs, on their own behalf
and on behalf of each member of the Plaintiff Class who has not opted out (as
explained in Section 10), and whether or not the Class Member has filed a Timely
and Documented Claim, by operation of this release and the judgment set forth in
the Final Order and Judgment, hereby do and shall be deemed to have fully,
finally and forever released, settled, compromised, relinquished, and discharged
the Released Persons of and from any and all Settled Claims and, without further
action by any person or the Court, they will be deemed (i) to have consented to
dismiss with prejudice the Litigation and any and all Settled Claims, (ii) to
have released and forever discharged each and every Settled Claim; and
(iii) will be forever barred and enjoined from instituting or further
prosecuting, in any forum whatsoever, including but not limited to any state,
federal, or foreign court, each and every Settled Claim.

b. The Named Plaintiffs, on their own behalf and on behalf of each member of the
Plaintiff Class who has not opted out (as explained in Section 10), and whether
or not the Class

 

13



--------------------------------------------------------------------------------

Member has filed a Timely and Documented Claim, acknowledge that they are aware
that they may hereafter discover material or immaterial facts in addition to or
different from those which they now know or believe to be true with respect to
the subject matter of this Release, but it is their intention to, and they do
hereby, upon the Effective Date of this Agreement, fully, finally and forever
settle and release the Released Persons from any and all Settled Claims, known
or unknown, suspected or unsuspected, contingent or matured, which now exist,
may hereafter exist, or may heretofore have existed, without regard to the
subsequent discovery or existence of such different or additional facts.

c. Subject to Court approval, each and every Class Member who does not opt out
(as explained in Section 10) shall be bound by this Agreement and all Settled
Claims shall be dismissed with prejudice and released even if they never
received actual notice of the Litigation or its settlement in the form of the
Class Notice or otherwise, and the releases contained in Sections 7(a) and
(b) shall apply to and bind all members of the Plaintiff Class who do not opt
out, including those members of the Plaintiff Class whose Class Notices are
returned as undeliverable and those for whom no current address can be found.

d. Subject to Court approval, each and every Class Member (including those who
opt out) hereby releases the Parties, the Released Persons, the Bank’s Counsel
(including any consultants they retained to assist them with this Litigation)
(such persons, collectively, the “Data Released Persons”), and the Settlement
Administrator from any and all claims, demands, actions, causes of action,
rights, offsets, suits, damages, lawsuits, liens, losses or liabilities of any
kind whatsoever, in law or in equity, including monetary, injunctive or
declaratory relief, whether known or unknown, alleged or not alleged, suspected
or unsuspected, contingent or vested, accrued or not accrued, liquidated or
unliquidated, matured or unmatured, which such Class Member has had, now has, or
may have in the future, arising from or connected in any way with obtaining,
using and/or disclosing the Class Member’s personal information in connection
with implementation of the terms of this Agreement, including but not limited
to, all action taken

 

14



--------------------------------------------------------------------------------

in connection with the mailing of the Class Notices to the Class Members as
provided in this Agreement, and the distribution to the Class Members of the
settlement compensation in accordance with this Agreement (all of the foregoing
claims, demands, etc., collectively, the “Data Released Claims”).

Section 8. Permanent Injunctive Relief. Subject to, and conditional upon, the
Court’s entering the Final Order and Judgment approving the Agreement and the
settlement contemplated hereby, the Bank agrees and stipulates to a permanent
injunction incorporated into the Court’s Final Order and Judgment, which
injunction shall provide:

a. The Bank shall certify in writing and under oath to Plaintiffs’ Counsel no
less than five days prior to the final hearing date that it did not keep or
maintain any data it may have obtained from motor vehicle records which the
DHSMV provided to the Bank between May 1, 2000 and September 30, 2003;

b. The Bank shall not disclose any data it may have obtained from motor vehicle
records which the DHSMV provided to the Bank between May 1, 2000 and
September 30, 2003;

c. The Bank shall not sell any data obtained from the motor vehicle records
which the DHSMV provided to the Bank between May 1, 2000 and September 30, 2003;
and

d. The Bank shall certify in writing and under oath to Plaintiffs’ Counsel no
less than five days prior to the final hearing date that it and its agents and
contractors have destroyed all Class Member records obtained from DHSMV or
certify that it no longer has any such records in its possession. The Bank will
agree to a privacy audit (conducted by a “Data Auditor”) to be completed within
six months of the entry of the Final Oder and Judgment with respect to Class
Member records provided to the Bank by DHSMV, and will use reasonable efforts to
assist in the effort to conduct a privacy audit of its contractor, The Bureau,
Inc., to be completed within six months of the entry of the Final Oder and
Judgment. The total audit costs, which shall be included in the Administrative
Expenses, shall not exceed $25,000.

 

15



--------------------------------------------------------------------------------

Section 9. Preliminary Approval Order

Within ten (10) days following the execution of this Agreement by the Parties,
the Named Plaintiffs shall move the Court in the pending Litigation for a
Preliminary Approval Order that accomplishes the following:

a. Conditionally certifying the Plaintiff Class under Rule 23 of the Federal
Rules of Civil Procedures for settlement purposes only;

b. Preliminarily approving this Agreement as fair, reasonable and adequate under
Rule 23 of the Federal Rules of Civil Procedure;

c. Approving a form of Class Notice substantially in the form of Exhibit A to be
sent to all potential Class Members;

d. Directing the Settlement Administrator to mail the Class Notice, within 45
days of the entry by the Court of the Preliminary Approval Order, to the
potential Class Members by first class mail to the last known address of such
potential Class Members set forth on a list to be provided by Plaintiffs’
Counsel to the Settlement Administrator;

e. Directing the publication of a notice substantially in the form of Exhibit E
attached hereto and made a part hereof for two consecutive dates in the
following newspapers: Palm Beach Post, Port St. Lucie Post, Ft. Lauderdale
Sun-Sentinel, Miami Herald (Broward edition) and Vero Beach Press Sentinel
within 10 days after mailing of the class notices. As part of the Administrative
Expenses, the Bank shall pay the costs associated with these publications;

f. Scheduling a Court hearing on final approval of this Agreement;

 

16



--------------------------------------------------------------------------------

g. Establishing a procedure for members of the Plaintiff Class to opt out and
setting a date, not later than 45 days before the date of the Court hearing on
final approval of this Agreement, after which no member of the Plaintiff Class
shall be allowed to opt out of the Plaintiff Class;

h. Establishing a procedure for Class Members to object to the settlement;

i. Approving a Claim Form for distribution to potential Class Members and
setting a date after which submitted Claim Forms shall be deemed untimely;

j. Confirming that none of the Parties, Released Persons, the Data Auditor, the
Bank’s Counsel (including their consultants), the Plaintiffs’ Counsel, or the
Settlement Administrator, nor their agents or representatives, shall be in
violation of any state or federal law, including the DPPA, for obtaining, using
or disclosing the data the DHSMV provided to the Bank between May 1, 2000 and
September 30, 2003, or the data obtained from the DHSMV during discovery
proceedings in the Litigation in connection with implementation of this
settlement; and

k. Containing such other and further provisions consistent with the terms and
provisions of this Agreement as the Court may deem appropriate.

Section 10. Opt-Outs and Objections By Class Members

a. Procedure for Opt Outs. Any requests to opt out must be in writing and must
include the name, address and telephone number of the person seeking to opt out
and a statement that the person wishes to opt out of the Plaintiff Class. The
opt out request must be personally signed by the Class Member who seeks to opt
out; no Class Member may opt out by having a request to opt out submitted by an
actual or purported agent or attorney acting on behalf of the Class Member. No
opt out request may be made on behalf of a group of Class Members. Each Class
Member who does not submit an opt out request substantially in compliance with
this

 

17



--------------------------------------------------------------------------------

Section 10(a) on or prior to the date forty-five (45) days before the Court
hearing date for final approval on this Agreement shall be included in the
Plaintiff Class and deemed to participate in the settlement and release provided
in this Agreement. For purposes of determining timeliness, an opt out request
shall be deemed to have been submitted when received by the Settlement
Administrator. The original opt out request(s) must be sent to and maintained by
the Settlement Administrator. The Settlement Administrator shall provide copies
to Plaintiffs’ Counsel and the Bank’s Counsel.

b. Effect of Opt Outs by Class Members. It is estimated that there are 565,600
Class Members. If Five Percent (5%) or more of the members of the Plaintiff
Class, or 28,280 Class Members, whichever is fewer, opt out of the Plaintiff
Class, then the Bank shall have the option to rescind this Agreement, in which
case all of the Bank’s obligations under this Agreement shall cease to be of any
force and effect, and this Agreement shall be rescinded, canceled, and annulled.
If the Bank exercises this option, the parties shall return to their respective
positions in the Litigation as if the Parties had not entered into this
Agreement. In addition, in such event, the Agreement and all negotiations, court
orders and proceedings relating thereto shall be without prejudice to the rights
of any and all parties hereto, and evidence relating to the Agreement and all
negotiations shall not be admissible or discoverable in the Litigation or
otherwise.

c. Procedure for Objections to Settlement. Class Members who wish to object to
the settlement provided in this Agreement or the award of attorneys’ fees and
reimbursement of costs and expenses must file a notice of objection, including
any supporting papers (hereinafter collectively referred to as the “Notice of
Objection”), with the U.S. District Court for the Southern District of Florida,
on or prior to the date that is thirty (30) days prior to the final hearing date
for approval of this Agreement. For purposes of determining timeliness, a Notice
of Objection shall be deemed to have been submitted when received and filed by
the Clerk of Court of the U.S. District Court for the Southern District of
Florida. Copies of the Notice of Objection

 

18



--------------------------------------------------------------------------------

must also be mailed to the following on or prior to the date thirty (30) days
before said final hearing date: Roger Slade, Esq., Pathman Lewis LLP, One South
Biscayne Tower, 2 S. Biscayne Blvd., Miami, FL 33131 and Paul J. Geller, Esq.,
Lerach Coughlin Stoia Geller Rudman & Robbins LLP, 197 S. Federal Highway, Suite
200, Boca Raton, Florida 33432, on behalf of Plaintiffs; and L. Louis Mrachek,
Esq., Page, Mrachek, Fitzgerald & Rose, P.A., 505 S. Flagler Drive, Suite 600,
West Palm Beach, FL 33401, on behalf of the Bank. Attendance at the settlement
hearing is not necessary. Class Members wishing their objections to be heard
orally should indicate in their Notice of Objection their intention to appear at
the settlement hearing. Such Class Members must include in their Notice of
Objection the basis for the objection(s) and the identity of witnesses they may
call to testify and exhibits they intend to introduce into evidence at the
settlement hearing. Class Members do not need to appear at the settlement
hearing or take any other action to indicate their approval. Any Class Member
who does not make his or her objection in the manner provided shall be deemed to
have waived such objection and shall forever be foreclosed from making any
objection to the fairness, adequacy, or reasonableness of the proposed
settlement or any other provision of this Agreement.

Section 11. Final Approval Order And Judgment

At or before the hearing for final approval of this Agreement, the Named
Plaintiffs and the Bank shall move the Court for a Final Order and Judgment that
accomplishes the following:

a. Determines whether this Agreement is fair, just, equitable, reasonable,
adequate and in the best interest of the Plaintiff Class.

b. Requires the Parties to carry out the provisions of this Agreement.

 

19



--------------------------------------------------------------------------------

c. Causes the Court to enter a judgment in the Litigation which will:

(i) dismiss all claims against the Bank in the Litigation with prejudice on
behalf of the Named Plaintiffs and members of the Plaintiff Class who have not
opted out;

(ii) declare that the Named Plaintiffs and members of the Plaintiff Class who
have not opted out are bound by the Releases set forth in Section 7 of this
Agreement;

(iii) enjoin the Named Plaintiffs and all members of the Plaintiff Class who
have not opted out from prosecuting any Settled Claims against the Released
Persons;

(iv) declare that the Named Plaintiffs and members of the Plaintiff Class
(excluding those who have opted out) are bound by the Release set forth in
Section 7(d) of this Agreement;

(v) enjoin the Named Plaintiffs and members of the Plaintiff Class (excluding
those who have opted out) from prosecuting any claims listed in Section 7(d)
against the Released Persons described in Section 7(d);

(vi) reserve continuing jurisdiction over the construction, interpretation,
implementation and enforcement of this Agreement and over the administration and
distribution of settlement benefits;

(vii) declare that neither the Parties, Released Persons, the Settlement
Administrator or their agents, employees, attorneys or any one acting on their
behalves, have violated federal or state law, including the DPPA, in any way in
obtaining, using or disclosing the data that the DHSMV provided to the Bank
between May 1, 2000 and September 30, 2003, or the data obtained from the DHSMV
during discovery proceedings in the Litigation to implement the terms of this
Agreement;

 

20



--------------------------------------------------------------------------------

(viii) declare that the parties have complied with the requirements of the Class
Action Fairness Act; and

(ix) enjoin the Bank from certain actions as set forth in Section 8 hereof.

Section 12. Certifications To The Court

a. At or before the hearing on final Approval of this Agreement, the Settlement
Administrator shall file with the Court in the Litigation a declaration
verifying that (i) the Court-approved Class Notices have been sent, by first
class mail, as described in Sections 9(c) and 9(d), and (ii) the Court-approved
Claim Form has been enclosed with each Class Notice.

b. At or before the hearing on final Approval of this Agreement, the Settlement
Administrator shall file with the Court a declaration verifying that the
Settlement Administrator has complied with the procedures described in
Section 15(a) with respect to all Class Notices.

Section 13. Effectiveness of Settlement Agreement

The “Effective Date” of this Agreement shall be the date when all of the
following conditions have been satisfied; provided that the Bank has not
exercised its option under Section 10(b) to rescind this Agreement:

a. This Agreement has been signed by the Named Plaintiffs, Plaintiffs’ Counsel,
and the Bank;

 

21



--------------------------------------------------------------------------------

b. A Preliminary Approval Order has been entered by the Court granting
preliminary approval of this Agreement, and approving a form of Class Notice as
provided in Sections 9(b) and 9(c);

c. The Court-approved Class Notices have been duly mailed to the Class Members
as ordered by the Court in the Litigation;

d. The Court has entered a Final Order and Judgment finally approving this
Agreement upon the terms of Section 11(a) and (b);

e. The Court has entered a judgment in the Litigation upon the terms of
Section 11(c);

f. The Final Order and Judgment has become final because of the expiration of
the time for appeals therefrom without any appeal having been taken or, if
review of the Final Order and Judgment, or any portion thereof, is sought by any
person, the date on which the matter is finally resolved by the highest court to
which such review is taken; and

g. The acquisition of the Bank and its parent company by National City
Corporation has been consummated.

Section 14. Failure of Condition

If, for any reason (including by reason of the Bank’s election to exercise its
right of rescission under Section 10(b)), this Agreement fails to become
effective pursuant to Section 13, the orders, judgment, and dismissal to be
entered pursuant to this Agreement shall be vacated, the Parties will be
restored to their respective positions prior to entering into this Agreement,
and the Parties’ rights and obligations with respect to the use of this
Agreement and the settlement provided herein will be as set forth in
Section 19(n) hereof.

 

22



--------------------------------------------------------------------------------

Section 15. Class Notice Forms

a. Plaintiffs’ Counsel will provide a list of all potential Class Members to the
Settlement Administrator. Prior to mailing, the Settlement Administrator (or one
or more of its agents, employees or consultants) will update each address by
comparing each address with the current address in the United States Postal
Service’s National Change of Address database. If a Class Notice is returned,
the Settlement Administrator shall re-mail such Class Notice if it is provided
with a new address. If not, then the Settlement Administrator shall attempt to
locate a new address for the returned mailing to re-mail such Notice by
consulting with the Transunion Address database. Neither the Bank nor the
Settlement Administrator shall have any further obligations to attempt to locate
Class Members or send Class Notices to potential members of the Plaintiff Class.
Neither the Parties nor their representatives shall otherwise use the list, the
data the DHSMV provided to the Bank between May 1, 2000 and September 30, 2003,
or the data obtained from DHSMV during discovery in the Litigation to initiate
any further communication with the Plaintiff Class or any Class Member.

b. Subject to Court approval, all members of the Plaintiff Class who do not opt
out in accordance with Section 10(a) shall be bound by this Agreement and all of
their claims shall be dismissed with prejudice and released, even if they never
received actual notice of the Litigation or its settlement.

Section 16. Notices

a. The Bank and Plaintiffs’ Counsel shall have the right to approve all Claim
Forms, which approval shall not be unreasonably withheld, conditioned or
delayed, prior to their distribution to potential members of the Plaintiff
Class. The Bank and Plaintiffs’ Counsel acknowledge that they have already
approved the form attached as Exhibit B to this Agreement.

b. All letters, notices, requests, demands, and other communications required or
permitted to be given to the Parties hereto pursuant to this Agreement shall be
in writing and shall be delivered personally or mailed, postage prepaid, by
first class mail to the Parties, care of their respective counsel of record,
except that the Class Notices and Claim Forms shall be sent directly to the
potential Class Members as provided in this Agreement.

 

23



--------------------------------------------------------------------------------

Section 17. Class Action Fairness Act

a. Not later than 10 days after this proposed settlement is filed in the Court,
the Bank shall serve notice of the settlement on the appropriate State official
of the State of Florida, and the appropriate Federal official, as defined in the
Class Action Fairness Act, 28 U.S.C. § 1715.

b. The notice shall contain: (1) copies of the complaints and any materials
filed with the complaints and any amended complaints in the Litigation, or
notice of how to electronically access such materials over the internet;
(2) notice of any scheduled judicial hearing in the Litigation; (3) the proposed
notification to Class Members, including notice of the Class Members’ right to
request exclusion from the class action and notice of the proposed settlement of
the class action; (4) the proposed settlement; (5) any settlement or other
agreement contemporaneously made between Plaintiffs’ Counsel and counsel for the
Bank; (6) any final judgment or notice of dismissal; (7) if feasible, the names
of class members who reside in each State and the estimated proportionate share
of the claims of such members to the entire settlement to that State’s
appropriate State official, or if not feasible, an estimate of the number of
class members residing in each State in which such class members reside, and an
estimated proportionate share of such members to the entire settlement; and
(8) any written judicial opinion relating to the materials described in
subparagraphs (3) through (6) of this section.

c. The Bank shall file with the Court a certification of the date upon which it
served notice upon the Appropriate Federal Official and the Appropriate State
Official of the State of Florida.

 

24



--------------------------------------------------------------------------------

d. The Court’s final order shall not issue earlier than 90 days after the later
of the dates on which the appropriate Federal official and the appropriate State
official are served with the notice described in subsection 17(b) above.

Section 18. No Other Actions Or Potential Claims

a. The Named Plaintiffs and Plaintiffs’ Counsel represent and warrant that there
is, to their knowledge, no other action pending (other than the Litigation)
against any Released Person relating to the Settled Claims. It is the intention
of all Parties and attorneys signing this Agreement that any such other actions
by the Named Plaintiffs and Class Members against any Released Person (other
than one brought by a Class Member who timely opts out of the Plaintiff Class,
except as provided in the Final Order and Judgment) shall be dismissed with
prejudice on proper notice and motion made by the Released Persons; provided,
however, that the Class Notice shall inform potential Class Members of this
provision.

b. The Named Plaintiffs and Plaintiffs’ Counsel represent and warrant that they
are not aware of any potential claims by anyone against any Released Persons
relating to the Settled Claims, other than the Settled Claims. It is the
intention of all Parties and attorneys signing this Agreement that any Settled
Claims (other than claims by a Class Member who timely opts out of the Plaintiff
Class, except as provided in the Final Order and Judgment), shall be released
and discharged under the provisions of Section 7 above.

Section 19. General Provisions

a. Entire Agreement. This Agreement constitutes the full, complete and entire
understanding, agreement and arrangement of and between the Parties with respect
to the settlement of the Litigation and the Settled Claims against the Released
Persons. This Agreement supersedes any and all prior oral or written
understandings, agreements, and arrangements between the Parties with respect to
the settlement of the Litigation and the Settled

 

25



--------------------------------------------------------------------------------

Claims against the Released Persons. Except those set forth expressly in this
Agreement, there are no other agreements, covenants, promises, representations
or arrangements between the Parties with respect to the settlement of the
Litigation and the Settled Claims against the Released Persons.

b. Modification in Writing. This Agreement may be altered, amended, modified or
waived, in whole or in part, only in a writing signed by all Parties to this
Agreement. This Agreement may not be amended, altered, modified or waived, in
whole or in part, orally.

c. Ongoing Cooperation. The Parties hereto shall execute all documents and
perform all acts necessary and proper to effectuate the terms of this Agreement.
The executing of documents must take place prior to the date scheduled for the
Court hearing on final approval of this Agreement.

d. Triplicate Originals/Execution in Counterpart/ Facsimiles. All Parties and
Counsel shall sign three copies of this Agreement, either manually or via
facsimile transmission of signatures, each of which shall be considered an
original. This Agreement may be signed in one or more counterparts.

e. No Reliance. Each party to this Agreement warrants that he, she or it is
acting upon his, her, or its independent judgment and upon the advice of his,
her, or its own counsel and not in reliance upon any warranty or representation,
express or implied, of any nature or kind by any other party, other than the
warranties and representations expressly made in this Agreement.

f. Governing Law. This Agreement shall be interpreted, construed, enforced, and
administered in accordance with the laws of Florida, without regard to conflict
of laws rules. This Agreement shall be enforced solely in the United States
District Court for the Southern District of Florida. The Bank, the Named
Plaintiffs and the Class Members waive any objection that each such party may
now have or hereafter have to the venue of such suit, action, or

 

26



--------------------------------------------------------------------------------

proceeding and irrevocably consent to the jurisdiction of this Court in any such
suit, action or proceeding to enforce the terms of this Agreement, and agree to
accept and acknowledge service of any and all process which may be served in any
such suit, action or proceeding to enforce the terms of this Agreement, except
as otherwise set forth herein.

g. No Publicity. The Named Plaintiffs and Plaintiffs’ Counsel will not disclose
or transmit or cause, authorize, or permit anyone to disclose or transmit any
information concerning this specific settlement (including to members of the
media), except that the Plaintiffs’ Counsel may (i) present this Agreement to
the Court for approval; (ii) discuss this Agreement and the settlement provided
herein with attorneys of record in other cases alleging violations of the DPPA
in which Plaintiffs’ Counsel acts as class counsel; and (iii) transmit to the
Internal Revenue Service and relevant state tax authorities information about
the payment of monies in accordance with this Agreement. The Named Plaintiffs
and Plaintiffs’ Counsel will not at any time issue any press release about this
specific settlement, will not send a copy of this specific Agreement or any
written summary of its terms to any publication or other media, and will not
post or publish any information about the Litigation or the specific settlement
thereof on the Internet, World Wide Web or on any electronic billboard or
messaging system. If any person or member of the media should contact Named
Plaintiffs or Plaintiffs’ Counsel regarding the Litigation or the settlement
thereof, Named Plaintiffs or Plaintiffs’ Counsel must respond and acknowledge
that the Bank is settling this matter to avoid the cost and expense of
litigation, that the Bank denies any liability in this matter, and that no
liability has been proven as to the Bank. This paragraph shall not prohibit
Plaintiffs’ Counsel from responding to an inquiry from a potential Class Member
concerning the Class Member’s rights and options under the terms of this
Agreement, nor shall it prohibit Plaintiffs’ Counsel from publishing a summary
description of the settlement in connection with attorney biographies on the
internet or elsewhere.

 

27



--------------------------------------------------------------------------------

h. Reservation of Jurisdiction. Notwithstanding the dismissal of this action and
entry of final judgment, the Court shall retain jurisdiction for purposes of
interpreting and enforcing the terms of this Agreement, as necessary.

i. Binding on Successors. This Agreement shall be binding and shall inure to the
benefit of the Parties and their respective successors, assigns, executors,
administrators, heirs and legal representatives.

j. Mutual Preparation. This Agreement shall not be construed more strictly
against one party than another merely by virtue of the fact that it may have
been prepared by counsel for one of the Parties, it being recognized that
because of the arms-length negotiations between the Parties, all Parties have
contributed to the preparation of this Agreement.

k. Gender Neutrality. All personal pronouns used in this Agreement, whether used
in the masculine, feminine or neuter gender, shall include all other genders,
and the singular shall include the plural and vice versa.

l. Taxes. All Class Members shall be responsible for paying any and all federal,
state and local taxes due on the payments made to them pursuant to the
settlement provided herein.

m. No Other Financial Obligations on Released Persons. Released Persons shall
not be liable or obligated to pay any fees, expenses, costs or disbursements to
the Named Plaintiffs, Plaintiffs’ Counsel or Class Members, either directly or
indirectly, in connection with the Litigation or this Agreement, other than the
amounts expressly provided for herein.

n. Use of Settlement. Nothing in this Agreement, nor in any negotiations,
statements or court proceedings relating to them in any way, shall be construed
as, offered as, received as, used as, or deemed to be evidence of any kind in
the Litigation, any other action or in any judicial, administrative, regulatory
or other proceedings, except in a proceeding to enforce

 

28



--------------------------------------------------------------------------------

the terms of this Agreement; provided however, nothing herein shall prevent the
Bank, its parent company, or its affiliates from sharing this Agreement with
federal bank regulators. Without limiting the foregoing, neither this Agreement,
nor any related negotiations, statements or court proceedings, shall be
construed as, offered as, received as, used as or deemed to be evidence or an
admission or concession of any liability or wrongdoing whatsoever on the part of
any person or entity, including but not limited to the Bank, or as a waiver by
the Bank of any applicable defense, including without limitation any applicable
statute of limitations or statute of frauds, or as a waiver by Named Plaintiffs
or Plaintiff Class of any claims, causes of action or remedies.

o. Recitals Incorporated by Reference. The Recitals are hereby incorporated by
reference as part of the Agreement between the Parties.

p. Court Filings. No Party shall file any materials with the Court in support of
the settlement that are inconsistent with the terms of the settlement agreement.

IN WITNESS WHEREOF, the undersigned, being duly authorized, have caused this
Agreement to be executed as of this 21st day of July , 2006.

 

   PLAINTIFFS:    JAMES KEHOE Dated: July 24, 2006   

/s/ James Kehoe

   James Kehoe, on his own behalf and on behalf of the Plaintiff Class   
TIMOTHY NIELSEN Dated: July 21, 2006   

/s/ Timothy Nielsen

   Timothy Nielsen, on his own behalf and on behalf of the Plaintiff Class   
TIMOTHY G. MARTIN Dated: 7/21/06, 2006   

/s/ Timothy G. Martin

   Timothy G. Martin, on his own behalf and on behalf of the Plaintiff Class

 

29



--------------------------------------------------------------------------------

  FIDELITY FEDERAL BANK AND TRUST Dated: 7-26, 2006   By:  

/s/ Vince A. Elhilow

  Title:   Chairman/CEO

 

30



--------------------------------------------------------------------------------

   Attorneys for Plaintiffs   

LERACH COUGHLIN STOIA GELLER

RUDMAN & ROBBINS

Dated: July 21, 2006    By:  

/s/ Paul J. Geller

   Its:   Partner    PATHMAN LEWIS, LLP Dated: July 21, 2006    By:  

/s/ Roger Slade

   Its:   Partner    ARONOVITZ TRIAL LAWYERS Dated: 7/24, 2006    By:  

/s/ Tod Aronovitz

   Its:   President    JAMES HOYER NEWCOMER & SMILIANICH, P.A. Dated:
                    , 2006    By:  

/s/ John A Yanchunis

   Its:   Shareholder

 

31



--------------------------------------------------------------------------------

EXHIBITS

[Exhibits omitted]

 

32